DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1-9, 11-21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US PGPub No. 2019/0115063 A1), hereinafter referred to as LEA, in view of Kaplan et al. (NPL – PRINS: Processing-in-Storage Acceleration of Machine Learning.), hereinafter referred to as KAPLAN.

Consider Claim 1, 
LEA teaches an enhanced memory module, comprising: 
a compute core (LEA, e.g.,¶0085+,compute component.); and 
one or more dual-mode memory elements (LEA, e.g., ¶0023,some regions are capable of both storing and operating on data (i.e., dual-mode).), 
wherein the enhanced memory module is configured to: 
allocate a first subset of memory in the one or more dual-mode memory elements as host processing system-addressable memory and a second subset of memory in the one or more dual-mode memory elements as compute core-addressable memory (LEA, e.g., ¶0018+, controller directs allocation, storage and/or movement of data and commands into allocated locations;¶0019, host stores data in array;¶0023, at least some memory areas (e.g., longer digit lines) may be accessed by both a host (to store data) and a compute element (to perform operations).  The claimed first subset is mapped to the second subset described in the reference and, similarly, the claimed second subset is mapped to the first subset described in the reference.); 
receive data from a host processing system (LEA, e.g., ¶0018+, store data in memory.); 
process the data with the compute core to generate processed data (LEA, e.g., ¶0014+, process data.); and 
provide the processed data to the host processing system via the first subset of memory (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).
	LEA describes that “a host system and controller may perform … allocation,” but fails to expressly describe allocation based on dynamic configuration information from a host processing system or wherein the allocation in which the enhanced memory module is involved includes allocating a first subset reserved for a host processing system and allocating a second subset that the host processing system cannot use.  LEA does detail (see, e.g., LEA ¶0016) that “although the host …may have commanded the data processing operation and the command may have been executed by a processor/sequencer of the controller 140, the data movements and/or operations just described may be delegated to the controller to be performed.”  Further, LEA indicates that the initial allocation of the second subset of arrays is used to store host data (see, e.g., LEA ¶0019) and that operations on a first subset are directed by a controller independently of a host (i.e., no disclosure of host accessibility)  and wherein the host may instruct the controller as to which data values on which operations are to be performed (LEA ¶0016).  KAPLAN describes in-memory processing systems and is considered analogous prior art.  KAPLAN does describe that allocation is based on dynamic configuration information from a host processing system (KAPLAN, e.g., p892 §D, host transfers the code and execution parameters which are considered analogous to the claimed dynamic configuration information.) and compute-mode memory (i.e., PRINS storage) is inaccessible to the host during PRINS operations (KAPLAN, e.g., p892 §D).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA to make the compute-mode memory inaccessible to the host because it avoids inconsistencies between compute-mode memory and host CPU memory spaces (KAPLAN, e.g., p892 §D.) which eliminates the need for arbitration to competing memory locations and simplifies system integration by reducing modifications needed to a host platform.


Consider Claim 2, 
The system of LEA and KAPLAN, as combined, further teaches wherein the enhanced memory module is further configured to: 
store the received data in the first subset of memory (LEA, e.g., ¶0019+, store host data.); 
transfer the received data from the first subset of memory to the second subset of memory prior to processing the data with the compute core (LEA, e.g., ¶0014+, move data.); and 
transfer the processed data from the second subset of memory to the first subset of memory after processing the data with the compute core (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).

Consider Claim 3, 
The system of LEA and KAPLAN, as combined, further teaches wherein the second subset of memory further comprises one or more single-mode memory configured for use by the compute core (LEA, e.g., ¶0023+, shorter digit lines are used as a cache.).

Consider Claim 4, 
The system of LEA and KAPLAN, as combined, teaches the enhanced memory module of Claim 1, above, and further discloses a flash memory module (LEA, e.g., ¶0042+, system may include flash memory.) and instructions for allocating the first subset of memory and the second subset of memory (LEA, e.g., ¶0018, allocation of data and commands.).  LEA fails to expressly identify wherein the flash memory module comprises firmware instructions for allocating the first subset of memory and the second subset of memory.  However, the disclosed storage in the memory system of LEA (LEA, e.g., Fig 1A(130)), in the current context, is FLASH and DRAM (LEA, e.g., ¶0042, embodiments include NAND and DRAM.).  Thus, the system relied upon by the examiner identifies FLASH and DRAM as potential storage locations.  Given the finite number of choices (i.e., FLASH and DRAM), it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA and KAPLAN, as combined, such that the flash memory module additionally comprises firmware instructions for allocating the first subset of memory and the second subset of memory because FLASH is a non-volatile technology which provides the significant benefit of maintaining stored data when power is lost.

Consider Claim 5, 
The system of LEA and KAPLAN, as combined, further teaches wherein the enhanced memory module is further configured to set a busy state on a data bus of the host processing system to indicate that a transfer of data is taking place prior to transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0123, disconnect portions of the memory during a data transfer;¶0180, controller directs disconnection.  The controller, prior to data transfer, directs the bus to a state of disconnected which  indicates that a transfer of data is taking place.).

Consider Claim 6, 
The system of LEA and KAPLAN, as combined, further teaches wherein the enhanced memory module is further configured to: set an available state on the data bus of the host processing system after transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0123, disconnect during movement;¶0062, connect and disconnect portions. The controller, after data transfer, directs the bus to a state of connected which  indicates that the bus is available.). 

Consider Claim 7, 
The system of LEA and KAPLAN, as combined, further teaches wherein the enhanced memory module is further configured to: 
enable a block of host processing system memory commands for the enhanced memory module (LEA, e.g., ¶0068+, retrieve and cache instructions (i.e., block of memory commands).  The block of commands are activated (i.e., enabled).) prior to transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0061+, controller is directed by instructions to move data.  In other words, instructions are enabled prior to data transfer.).

Consider Claim 8, 
The system of LEA and KAPLAN, as combined, further teaches wherein the enhanced memory module is further configured to: 
disable the block of host processing system memory commands for the enhanced memory module after transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0111, sequential plurality (i.e., block) of operations is completed.  The block of commands is no longer active (i.e., disabled).).

Consider Claim 9, 
The system of LEA and KAPLAN, as combined, further teaches wherein the data comprises: data for processing by a machine learning model; and machine learning model parameters (LEA, e.g., ¶0043+, store data, commands, instructions, and arguments.  The broadest reasonable interpretation (BRI) of the data for processing and model parameters is a collection of digital information (e.g., 0’s and 1’s).  The claimed intended use (i.e., machine learning) does not explicitly or inherently constrain the BRI noted above.).

Consider Claim 11, 
The system of LEA and KAPLAN, as combined, teaches the enhanced memory module of Claim 1, above, and additionally teaches:
reassigning a second subset of memory (LEA, e.g., ¶0121, remove data allocated to cache (i.e., deallocate).); and 
allocating a third subset of memory in the one or more dual-mode memory elements as host processing system-addressable memory and a fourth subset of memory in the one or more dual-mode memory elements as compute core- addressable memory (LEA, e.g., ¶0018+, controller directs allocation of a number of locations (i.e., third and fourth), storage and/or movement of data and commands into allocated locations;¶0019, host stores data in array;¶0023, at least some memory areas (e.g., longer digit lines) may be accessed by both a host (to store data) and a compute element (to perform operations).), 
wherein the third subset of memory is different than the first subset of memory, and wherein the fourth subset of memory is different than the second subset of memory (LEA, e.g., ¶0025+, plural partitions. In other words, a first partition may include first and second subsets while a second, substantially similar partition includes third and fourth subsets.).
The system of LEA and KAPLAN, as combined, fails to expressly describe deallocation such that the system is configured to deallocate the first subset of memory and second subset of memory.  The examiner takes official notice of the fact that deallocation is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA and KAPLAN, as combined,  such that it is additionally configured to deallocate the first subset of memory and second subset of memory because it is notoriously well-known in the art, being the opposite of an allocation operation, and provides the substantial benefit of providing a standardized mechanism to safely reuse memory locations.

Consider Claim 12, 
LEA teaches a method for processing data with an enhanced memory module comprising a compute core (LEA, e.g.,¶0085+,compute component.), comprising: initializing the enhanced memory module by allocating a first subset of memory of the enhanced memory module as host processing system-addressable memory and a second subset of memory of the enhanced memory module as compute core-addressable memory (LEA, e.g., ¶0018+, controller directs allocation, storage and/or movement of data and commands into allocated locations;¶0019, host stores data in array;¶0023, at least some memory areas (e.g., longer digit lines) may be accessed by both a host (to store data) and a compute element (to perform operations).), wherein a size of the first subset of memory and a size of the second subset of memory is configured by the host processing system (LEA, e.g., ¶0019, describes host specified allocation of subarrays and portions of subarrays); receiving data at the enhanced memory module from a host processing system (LEA, e.g., ¶0018+, store data in memory.); processing the data with the compute core on the enhanced memory module to generate processed data (LEA, e.g., ¶0014+, process data.); and providing the processed data to the host processing system via the first subset of memory (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).
	LEA describes that “a host system and controller may perform … allocation,” but fails to expressly describe wherein a size is dynamically configured by the host processing system or wherein the allocation in which the enhanced memory module is involved includes allocating a first subset reserved for a host processing system and allocating a second subset that the host processing system cannot use.  LEA does detail (see, e.g., LEA ¶0016) that “although the host …may have commanded the data processing operation and the command may have been executed by a processor/sequencer of the controller 140, the data movements and/or operations just described may be delegated to the controller to be performed.”  Further, LEA indicates that the initial allocation of the second subset of arrays is used to store host data (see, e.g., LEA ¶0019) and that operations on a first subset are directed by a controller independently of a host (i.e., no disclosure of host accessibility)  and wherein the host may instruct the controller as to which data values on which operations are to be performed (LEA ¶0016).  KAPLAN describes in-memory processing systems and is considered analogous prior art.  KAPLAN does describe wherein a size is dynamically configured by the host processing system (KAPLAN, e.g., p892 §D, host transfers the code and execution parameters (i.e., dataset addresses).  The specification of data addresses is considered to be a dynamic specification of size.) and wherein compute-mode memory (i.e., PRINS storage) is inaccessible to the host during PRINS operations (KAPLAN, e.g., p892 §D).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA with at least the cited elements of KAPLAN because it avoids inconsistencies between compute-mode memory and host CPU memory spaces (KAPLAN, e.g., p892 §D.) which eliminates the need for arbitration to competing memory locations and simplifies system integration by reducing modifications needed to a host platform.

Consider Claim 13, 
The system of LEA and KAPLAN, as combined, further teaches storing the received data in the first subset of memory (LEA, e.g., ¶0019+, store host data.); transferring the received data from the first subset of memory to the second subset of memory prior to processing the data with the compute core (LEA, e.g., ¶0014+, move data.); and transferring the processed data from the second subset of memory to the first subset of memory after processing the data with the compute core (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).

Consider Claim 14, 
The system of LEA and KAPLAN, as combined, further teaches wherein the first subset of memory and the second subset of memory are associated with one or more dual-mode memory elements (LEA, e.g., ¶0023,some regions are capable of both storing and operating on data (i.e., dual-mode).).

Consider Claim 15, 
The system of LEA and KAPLAN, as combined, teaches the method of Claim 12, above, and further discloses a flash memory module (LEA, e.g., ¶0042+, system may include flash memory.) and instructions for allocating the first subset of memory and the second subset of memory (LEA, e.g., ¶0018, allocation of data and commands.).  The system of LEA and KAPLAN, as combined, fails to expressly identify wherein the firmware instructions are stored in a flash memory module. However, the disclosed storage in the memory system of LEA (LEA, e.g., Fig 1A(130)), in the current context, is FLASH and DRAM (LEA, e.g., ¶0042, embodiments include NAND and DRAM.).  Thus, the system relied upon by the examiner identifies FLASH and DRAM as potential storage locations.  Given the finite number of choices (i.e., FLASH and DRAM), it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to further modify the system of LEA and KAPLAN, as combined, such that the firmware instructions are stored in a flash memory module because FLASH is a non-volatile technology which provides the significant benefit of maintaining stored data when power is lost.

Consider Claim 16, 
The system of LEA and KAPLAN, as combined, further teaches the method of Claim 12, wherein the second subset of memory is further associated with one or more single-mode memory elements configured for use by the compute core (LEA, e.g., ¶0023+, shorter digit lines are used as a cache.).

Consider Claim 17, 
The system of LEA and KAPLAN, as combined, further teaches prior to transferring the data from the first subset of memory to the second subset of memory, setting a busy state on a data bus of the host processing system to indicate that a transfer of data is taking place (LEA, e.g., ¶0123, disconnect portions of the memory during a data transfer;¶0180, controller directs disconnection.  The controller, prior to data transfer, directs the bus to a state of disconnected which  indicates that a transfer of data is taking place.).

Consider Claim 18, 
The system of LEA and KAPLAN, as combined, further teaches after transferring the data from the first subset of memory to the second subset of memory, setting an available state on the data bus of the host processing system (LEA, e.g., ¶0123, disconnect during movement;¶0062, connect and disconnect portions. The controller, after data transfer, directs the bus to a state of connected which  indicates that the bus is available.).

Consider Claim 19, 
The system of LEA and KAPLAN, as combined, further teaches prior to transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0061+, controller is directed by instructions to move data.  In other words, instructions are enabled prior to data transfer.), enabling a block of host processing system memory commands for the enhanced memory module (LEA, e.g., ¶0068+, retrieve and cache instructions (i.e., block of memory commands).  The block of commands are activated (i.e., enabled).).

Consider Claim 20, 
The system of LEA and KAPLAN, as combined, further teaches after transferring the data from the first subset of memory to the second subset of memory, disabling the block of host processing system memory commands for the enhanced memory module (LEA, e.g., ¶0111, sequential plurality (i.e., block) of operations is completed.  The block of commands is no longer active (i.e., disabled).).

Consider Claim 21, 
The system of LEA and KAPLAN, as combined, further teaches wherein the data comprises: data for processing by a machine learning model; and machine learning model parameters (LEA, e.g., ¶0043+, store data, commands, instructions, and arguments.  The broadest reasonable interpretation (BRI) of the data for processing and model parameters is a collection of digital information (e.g., 0’s and 1’s).  The claimed intended use (i.e., machine learning) does not explicitly or inherently constrain the BRI noted above.).

Consider Claim 23, 
The system of LEA and KAPLAN, as combined, teaches the method of Claim 12, above, and further teaches:
reassigning a second subset of memory (LEA, e.g., ¶0121, remove data allocated to cache (i.e., deallocate).); and 
allocating a third subset of memory of the enhanced memory module as host processing system-addressable memory and a fourth subset of of the enhanced memory module as compute core- addressable memory (LEA, e.g., ¶0018+, controller directs allocation of a number of locations (i.e., third and fourth), storage and/or movement of data and commands into allocated locations;¶0019, host stores data in array;¶0023, at least some memory areas (e.g., longer digit lines) may be accessed by both a host (to store data) and a compute element (to perform operations).), 
wherein the third subset of memory is different than the first subset of memory, and wherein the fourth subset of memory is different than the second subset of memory (LEA, e.g., ¶0025+, plural partitions. In other words, a first partition may include first and second subsets while a second, substantially similar partition includes third and fourth subsets.).
The system of LEA and KAPLAN, as combined, fails to expressly describe deallocation such that the system is configured to deallocate the first subset of memory and second subset of memory.  The examiner takes official notice of the fact that deallocation is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA and KAPLAN, as combined, such that it is further configured to deallocate the first subset of memory and second subset of memory because it is notoriously well-known in the art, being the opposite of an allocation operation, and provides the substantial benefit of providing a standardized mechanism to safely reuse memory locations.

Consider Claim 24, 
LEA teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a host processing system, cause the host processing system to perform a method for processing data with an enhanced memory module comprising a compute core (LEA, e.g.,¶0085+,compute component.), the method comprising: initializing the enhanced memory module by allocating a first subset of memory of the enhanced memory module as host processing system-addressable memory and a second subset of memory of the enhanced memory module as compute core-addressable memory (LEA, e.g., ¶0018+, controller directs allocation, storage and/or movement of data and commands into allocated locations;¶0019, host stores data in array;¶0023, at least some memory areas (e.g., longer digit lines) may be accessed by both a host (to store data) and a compute element (to perform operations).); receiving data at the enhanced memory module from the host processing system (LEA, e.g., ¶0018+, store data in memory.); processing the data with the compute core on the enhanced memory module to generate processed data (LEA, e.g., ¶0014+, process data.); and providing the processed data to the host processing system via the first subset of memory (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).
	LEA describes that “a host system and controller may perform … allocation,” but fails to expressly describe allocation based on dynamic configuration information from a host processing system or wherein the allocation in which the enhanced memory module is involved includes allocating a first subset reserved for a host processing system and allocating a second subset that the host processing system cannot use.  LEA does detail (see, e.g., LEA ¶0016) that “although the host …may have commanded the data processing operation and the command may have been executed by a processor/sequencer of the controller 140, the data movements and/or operations just described may be delegated to the controller to be performed.”  Further, LEA indicates that the initial allocation of the second subset of arrays is used to store host data (see, e.g., LEA ¶0019) and that operations on a first subset are directed by a controller independently of a host (i.e., no disclosure of host accessibility)  and wherein the host may instruct the controller as to which data values on which operations are to be performed (LEA ¶0016).  KAPLAN describes in-memory processing systems and is considered analogous prior art.  KAPLAN does describe that allocation is based on dynamic configuration information from a host processing system (KAPLAN, e.g., p892 §D, host transfers the code and execution parameters which are considered analogous to the claimed dynamic configuration information.) and wherein compute-mode memory (i.e., PRINS storage) is inaccessible to the host during PRINS operations (KAPLAN, e.g., p892 §D).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA to make the compute-mode memory inaccessible to the host because it avoids inconsistencies between compute-mode memory and host CPU memory spaces (KAPLAN, e.g., p892 §D.) which eliminates the need for arbitration to competing memory locations and simplifies system integration by reducing modifications needed to a host platform.

Consider Claim 25,
The system of LEA and KAPLAN, as combined, further teaches wherein the method further comprises: storing the received data in the first subset of memory (LEA, e.g., ¶0019+, store host data.); transferring the received data from the first subset of memory to the second subset of memory prior to processing the data with the compute core (LEA, e.g., ¶0014+, move data.); and transferring the processed data from the second subset of memory to the first subset of memory after processing the data with the compute core (LEA, e.g., ¶0015+, return results to storage in which the data was previously stored.).

Consider Claim 26, 
The system of LEA and KAPLAN, as combined, further teaches wherein the first subset of memory and the second subset of memory are associated with one or more dual-mode memory elements (LEA, e.g., ¶0023,some regions are capable of both storing and operating on data (i.e., dual-mode).).

Consider Claim 27, 
The system of LEA and KAPLAN, as combined, further teaches wherein the second subset of memory is further associated with one or more single-mode memory elements configured for use by the compute core (LEA, e.g., ¶0023+, shorter digit lines are used as a cache.).

Consider Claim 28, 
The system of LEA and KAPLAN, as combined, further teaches prior to transferring the data from the first subset of memory to the second subset of memory, setting a busy state on a data bus of the host processing system to indicate that a transfer of data is taking place (LEA, e.g., ¶0123, disconnect portions of the memory during a data transfer;¶0180, controller directs disconnection.  The controller, prior to data transfer, directs the bus to a state of disconnected which  indicates that a transfer of data is taking place.).

Consider Claim 29, 
The system of LEA and KAPLAN, as combined, further teaches wherein the method further comprises: after transferring the data from the first subset of memory to the second subset of memory, setting an available state on the data bus of the host processing system to allow (LEA, e.g., ¶0123, disconnect during movement;¶0062, connect and disconnect portions. The controller, after data transfer, directs the bus to a state of connected which  indicates that the bus is available.).

Consider Claim 30, 
The system of LEA and KAPLAN, as combined, further teaches wherein the method further comprises: prior to transferring the data from the first subset of memory to the second subset of memory (LEA, e.g., ¶0061+, controller is directed by instructions to move data.  In other words, instructions are enabled prior to data transfer.), enabling a block of host processing system memory commands for the enhanced memory module (LEA, e.g., ¶0068+, retrieve and cache instructions (i.e., block of memory commands).  The block of commands are activated (i.e., enabled).); and after transferring the data from the first subset of memory to the second subset of memory, disabling the block of host processing system memory commands for the enhanced memory module (LEA, e.g., ¶0111, sequential plurality (i.e., block) of operations is completed.  The block of commands is no longer active (i.e., disabled).).


Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LEA in view of KAPLAN, and further in view of Adibi et al. (NPL: Processing-In-Memory  Technology for Knowledge Discovery Algorithms), hereinafter referred to as ADIBI.

Consider Claim 10, 
The system of LEA and KAPLAN, as combined, teaches the enhanced memory module of Claim 1, above, but fails to expressly detail wherein the enhanced memory module comprises a Dual Inline Memory Module (DIMM).  ADIBI discloses systems and methods for operating a processor-in-memory system and is considered analogous prior art.  ADIBI does disclose wherein an enhanced memory module comprises a Dual Inline Memory Module (ADIBI, e.g., p2:Fig 1, DIVA DIMM.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA and KAPLAN, as combined, with at least the cited elements of ADIBI because DIMMs are ubiquitous in the art and provide the obvious benefit of being compatible with existing system hardware (i.e., motherboards).

Consider Claim 22, 
The system of LEA and KAPLAN, as combined, teaches the method of Claim 12, above, but fails to expressly detail wherein the enhanced memory module comprises a Dual Inline Memory Module (DIMM).  ADIBI discloses systems and methods for operating a processor-in-memory system and is considered analogous prior art.  ADIBI does disclose wherein an enhanced memory module comprises a Dual Inline Memory Module (ADIBI, e.g., p2:Fig 1, DIVA DIMM.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of LEA and KAPLAN, as combined, with at least the cited elements of ADIBI because DIMMs are ubiquitous in the art and provide the obvious benefit of being compatible with existing system hardware (i.e., motherboards).


Response to Arguments






Applicant’s arguments with respect to the instant claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137